PER CURIAM:
This is an appeal from an order entered in a 27.26, V.A.M.R., proceeding overruling the motion and denying the movant an evidentiary hearing. The sole point on appeal asserts that petitioner was denied effective assistance of counsel because his trial counsel failed, after an unsuccessful direct appeal, to proceed by certiorari to the United States Supreme Court. This ground was not set forth in the 27.26 motion, although appointed counsel had advised movant that his motion could be amended to include this claim. The issue presented is governed by the holding in Fritz v. State, 449 S.W.2d 174 (Mo.1970). An opinion in this case would have no precedential value.
The trial court judgment is affirmed. Rule 84.16.